Case 2:21-cv-04509-JFW-KES Document 12-8 Filed 07/18/21 Page 1 of 1 Page ID #:74
                                            EXHIBIT 8



                                     ZHEN LAW FIRM
  Chris Zhen                          5670 Wilshire Blvd #1800
  Attorney                           LOS ANGELES, CA 90036
  (213) 935-0715
  chris.zhen@zhenlawfirm.com

  June 28, 2021



  VIA E-MAIL:         mallorykalysta@gmail.com

  AND US MAIL:
  Ms. Kalysta Mallory                   Ms. Kalysta Mallory                   Ms. Kalysta Mallory
  7160 E Kierland Blvd UNIT #914        16201 N. Scottsdale Rd., #100         4544 W. Lupine Ave
  Scottsdale AZ 85254                   Scottsdale, AZ, 85254                 Glendale, AZ, 85304


  Subject: Notice of Lawsuit
  COURT: Central District of California (Western Division - Los Angeles)
  CASE: DIGITAL MARKETING ADVISORS v. KALYSTA MALLORY
  CASE #: 2:21−cv−04509 JFW (KESx)
  District Judge John F. Walter; Magistrate Judge Karen E. Scott

  Dear Ms. Mallory:

  This law firm represents Digital Marketing Advisors. If you are represented by legal counsel,
  please direct this letter to your attorney and have your attorney notify us of such representation.

  A lawsuit has been filed against you by my client in the federal court in the Central District of
  California, Western Division. Please find attached the Summons and Complaint (with Exhibits).

  Please confirm receipt of this letter within 7 days or by July 5, 2021. Email or phone is
  preferred.

  Please also contact me if you have any questions or wish to discuss this matter further. My direct
  dial is (213) 935-0715 and my email address is chris.zhen@zhenlawfirm.com.

  Sincerely,

  /s/ Chris J. Zhen

  Chris J. Zhen
  Attorney for Digital Marketing Advisors
  Attachments as stated
